Mr. Justice Walker, dissenting: That Abend, Michols, the Karrs and Mrs. Frederick all understood that there was not a redemption, is manifest from the fact that the certificate of purchase was assigned by Miehols and delivered to the Karrs as, and was held for, security for the money they advanced to Mrs. Frederick to purchase the certificate, and was regarded by all parties as an assignment and not as a redemption. I, therefore, hold, that Mrs. Frederick was a purchaser, and became entitled to hold the fee under the deed from the Karrs; and I am unable to concur either in the reasoning or conclusion announced in the opinion of a majority of the court.